134 F.3d 381
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.WEIGHT WATCHERS of Greater Washington State, Inc.;  WeightWatchers International, Inc., Plaintiffs-Appellants,v.FEDERAL TRADE COMMISSION;  Janet T. Steiger, Mary L.Azcuenaga;  Deborah K. Owen;  Dennis A. Yao,individually and as members of theCommission;  Roscoe B. Starek,III, Defendants-Appellees.
No. 95-36019.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 11, 1997Decided January 26, 1998.

Before:  WRIGHT, REINHARDT, and THOMAS, Circuit Judges.


1
ORDER*


2
Based upon the unopposed motion of appellants the above appeal is dismissed with prejudice.  Each party shall bear its own costs and attorney's fees.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3